        Case 1:18-md-02865-LAK Document 231 Filed 11/21/19 Page 1 of 21



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re
                                                   MASTER DOCKET
CUSTOMS AND TAX ADMINISTRATION
OF THE KINGDOM OF DENMARK                      Case No. 1:18-md-02865-LAK
(SKATTEFORVALTNINGEN) TAX
REFUND SCHEME LITIGATION,

This document relates to 1:18-cv-05053-LAK




 MEMORANDUM OF LAW IN SUPPORT OF THIRD-PARTY DEFENDANT ED&F
 MAN CAPITAL MARKETS, LTD.’S MOTION FOR RECONSIDERATION OF THE
COURT’S ORDER DENYING ED&F MAN’S MOTION FOR A PROTECTIVE ORDER
              FOR A TEMPORARY STAY OF DISCOVERY
           Case 1:18-md-02865-LAK Document 231 Filed 11/21/19 Page 2 of 21



                                                    TABLE OF CONTENTS

                                                                                                                                        Page

TABLE OF AUTHORITIES .......................................................................................................... II
PRELIMINARY STATEMENT .................................................................................................... 1
STATEMENT OF RELEVANT FACTS ....................................................................................... 3
ANALYSIS ..................................................................................................................................... 6
I.         LEGAL STANDARD ......................................................................................................... 6
II.        THE COURT OVERLOOKED PREVAILING AUTHORITY ON THE
           PROPRIETY OF A STAY OF DISCOVERY PENDING A RULING ON A
           MOTION TO DISMISS ..................................................................................................... 7
           A.         The Burden on ED&F Man and Breadth of the Requests Are Significant ............. 8
           B.         A Stay Would Not Result in Prejudice to Any Other Parties ............................... 12
           C.         ED&F Man’s Personal Jurisdiction and Forum Non Conveniens
                      Arguments Are Sufficiently Strong to Warrant a Stay ......................................... 13
III.       THE COURT SHOULD RECONSIDER ITS ORDER IN VIEW OF THE
           RECENT FILING OF ADDITIONAL THIRD-PARTY COMPLAINTS AND
           SERVICE OF DISCOVERY REQUESTS....................................................................... 15
CONCLUSION ............................................................................................................................. 16




                                                                       i
          Case 1:18-md-02865-LAK Document 231 Filed 11/21/19 Page 3 of 21



                                             TABLE OF AUTHORITIES

                                                                                                                          Page(s)

Cases

Atkinson v. Goord,
    No. 01 CIV. 0761 (LAK), 2002 WL 31095167 (S.D.N.Y. Sept. 19, 2002) (Kaplan, J.) ........15

Boelter v. Hearst Commc’ns, Inc.,
   No. 15 CIV. 03934 (AT), 2016 WL 361554 (S.D.N.Y. Jan. 28, 2016).............................12, 14

City of New York v. FedEx Ground Package Sys., Inc.,
    No. 17 Civ. 5183 (ER), 2018 WL 4625765 (S.D.N.Y. Sept. 26, 2018) ....................................8

In re del Valle Ruiz,
    939 F.3d 520 (2d Cir. 2019)...............................................................................................3, 8, 9

First Capital Asset Mgmt., Inc. v. Brickellbush, Inc.,
    219 F. Supp. 2d 576 (S.D.N.Y. 2002) (Kaplan, J.), aff'd sub nom. First Capital Asset Mgmt.,
    Inc. v. Satinwood, Inc., 385 F.3d 159 (2d Cir. 2004)...............................................................16

Henderson v. Metro. Bank & Tr. Co.,
   502 F. Supp. 2d 372 (S.D.N.Y. 2007)........................................................................................6

Hong Leong Fin. Ltd. (Singapore) v. Pinnacle Performance Ltd.,
   297 F.R.D. 69 (S.D.N.Y. 2013) .................................................................................7, 8, 12, 14

Joseph v. Gnutti Carlo S.p.A.,
   15-cv-8910 (AJN) (SDNY 2016)...............................................................................................5

Naughright v. Weiss,
   No. 10 CIV. 8451, 2012 WL 2402153 (S.D.N.Y. June 26, 2012).............................................6

Negrete v. Citibank, N.A.,
   No. 15 CIV. 7250 (RWS), 2015 WL 8207466 (S.D.N.Y. Dec. 7, 2015) ..........................12, 13

Niv v. Hilton Hotels Corp.,
   No. 06 CIV. 7839 (PKL), 2007 WL 510113 (S.D.N.Y. Feb. 15, 2007) ............................11, 13

O'Sullivan v. Deutsche Bank AG,
   No. 17-CIV-8709-LTS-GWG, 2018 WL 1989585 (S.D.N.Y. Apr. 26, 2018) ................ passim

Shulman v. Becker & Poliakoff, LLP,
   No. 17CV9330VMJLC, 2018 WL 4938808 (S.D.N.Y. Oct. 11, 2018) ..................................15

Spencer Trask Software & Info. Servs., LLC v. RPost Int'l Ltd.,
   206 F.R.D. 367 (S.D.N.Y. 2002) .........................................................................................9, 15



                                                                 ii
           Case 1:18-md-02865-LAK Document 231 Filed 11/21/19 Page 4 of 21



Statutes

28 U.S.C. § 1782 ..............................................................................................................................8

Rules

Fed. R. Civ. P. 12(b)(2)................................................................................................................2, 5

Fed. R. Civ. P. 26(c) ..............................................................................................................2, 7, 13

Fed. R. Civ. P. (d)(1)........................................................................................................................4

Fed. R. Civ. P. 26(f) .........................................................................................................................4

Local Civil Rule 6.3 ...............................................................................................................1, 6, 16




                                                                      iii
        Case 1:18-md-02865-LAK Document 231 Filed 11/21/19 Page 5 of 21



       Third-Party Defendant ED&F Man Capital Markets, Ltd. (“ED&F Man”) respectfully

submits this memorandum of law in support of its motion for an Order (i) pursuant to Local Civil

Rule 6.3, granting reconsideration of the Court’s Pre-Trial Order No. 11 dated November 7, 2019

(the “November 7 Order”) denying ED&F Man’s motion for a protective order staying discovery

pending the Court’s ruling on ED&F Man’s motion to dismiss; (ii) vacating the November 7 Order

to the extent that the Court has found that the discovery sought from ED&F Man would not be

burdensome; (iii) finding that ED&F Man has asserted substantial and potentially dispositive

defenses of lack of personal jurisdiction and forum non conveniens in support of dismissal of the

third-party claims against it; (iv) finding that SKAT would not be significantly prejudiced by a

stay; and (v) granting such other and further relief as this Court may deem just and proper.


                                PRELIMINARY STATEMENT

       In this multi-district litigation (“MDL”), the only controversy between the Plaintiff

Skatteforvaltningen (“SKAT”) and ED&F Man is SKAT’s discovery requests. SKAT has asserted

no claims against ED&F Man in the MDL. Rather, SKAT elected to bring separate, non-fraud

claims against ED&F Man (and fraud and non-fraud claims against in excess of 90 others) in the

courts of England, where ED&F Man is domiciled, on May 4, 2018 (the “English Action”). As

such, SKAT submitted to the jurisdiction of the English court in relation to its claims against

ED&F Man. In the MDL, ED&F Man has been named in several third-party claims by certain

pension plan Defendants. ED&F Man moved on August 5, 2019 to dismiss the Third-Party

Complaint of Defendants-Third-Party Plaintiffs Goldstein Law Group PC 401(K) Profit Sharing

Plan (the “Goldstein Plan”) and Sheldon Goldstein (“Goldstein” and collectively with the

Goldstein Plan, the “Goldstein Defendants”), the only third-party claim at the time, pursuant to
         Case 1:18-md-02865-LAK Document 231 Filed 11/21/19 Page 6 of 21



Fed. R. Civ. P. 12(b)(2) and the doctrine of forum non conveniens or alternatively for a stay

pending the resolution of a foreign action (Dkt. No. 171).


        The only basis upon which SKAT could seek discovery from ED&F Man in the MDL is

the filing of the third-party complaints, which ED&F Man reasonably anticipates will be dismissed

on its forthcoming motions. In response to expansive discovery requests by SKAT, ED&F Man

filed its motion for a protective order pursuant to Fed. R. Civ. P. 26(c) staying discovery on the

basis that: (i) the Court has no personal jurisdiction over ED&F Man, as stated in its motion to

dismiss the Goldstein Defendants’ third-party complaint, and (ii) SKAT is improperly using this

Court’s procedures to seek discovery for use in the English Action, among other arguments. (See

generally, ED&F Man’s Motion for a Protective Order dated October 18, 2019 (Dkt. No. 208)).


        The Court granted ED&F Man’s motion for a protective order on October 22, 2019 (the

“October 22 Order”), and ordered that ED&F Man need not respond to the issued discovery

requests until the Court has ruled on its motion to dismiss,1 but reversed itself in the November 7

Order, noting that it was SKAT, and not the Goldstein Defendants, that issued the pending

requests. This latter decision overlooked critical facts and prevailing decisional law which require

a multi-factor analysis that weighs in favor of granting the stay. Under this analysis, ED&F Man

has shown that each factor weighs in favor of a stay because the requests are broad, SKAT would




1
  In the October 22 Order, the Court granted ED&F Man’s motion to dismiss “purely as a matter of efficiency and
administrative convenience” on the basis that the Goldstein Defendants requested leave to file an amended Third-
Party Complaint, which the Court also granted in the same order. As recognized by the Court in the October 22 Order,
ED&F Man will file another motion to dismiss the amended Third-Party Complaint. ED&F Man’s motion will include
the still-applicable defenses based on lack of personal jurisdiction and forum non conveniens. Accordingly, the
potentially dispositive issues to be resolved still apply to the Court’s consideration of whether a stay of discovery
pending the resolution of these issues is warranted.


                                                         2
        Case 1:18-md-02865-LAK Document 231 Filed 11/21/19 Page 7 of 21



not be prejudiced by a stay, and ED&F Man has strong, potentially dispositive arguments in

support of a motion to dismiss the third-party claims.


       In particular, there is a substantial issue of the Court’s personal jurisdiction over ED&F

Man that weighs heavily in favor of a stay. The Second Circuit very recently held that a litigant

could not obtain discovery from an entity over which the Court does not have personal jurisdiction,

concluding that subjecting the foreign entity in that case to discovery would be contrary to due

process. Id., at 530-31. See In re del Valle Ruiz, 939 F.3d 520, 528-31 (2d Cir. 2019).


        SKAT, which has no claims against ED&F Man in the MDL, and which has subjected

itself to the jurisdiction of the English courts for the supervision of discovery on its claims against

ED&F Man in the English Action, has the least compelling reasons for seeking discovery from

ED&F Man in this forum, and would certainly not be prejudiced by a temporary and limited stay

of discovery.


       Finally, the various parties to the MDL have taken the Order as a cue to assert additional

third-party claims, and related, extremely broad document requests, against ED&F Man, which

has the effect of increasing the already substantial burden on ED&F Man in view of its compelling

motion to dismiss for lack of jurisdiction. ED&F Man respectfully submits that the Court

reconsider the November 7 Order and grant a stay of discovery to ED&F Man pending a ruling on

its motion to dismiss the third-party claims in the MDL.


                            STATEMENT OF RELEVANT FACTS

       ED&F Man raised substantial, meritorious and potentially dispositive arguments in its

motion to dismiss the Goldstein Defendants’ third-party complaint (Dkt. No. 171). These issues

have since become critical to four (and potentially more) individual cases in the MDL, as there are


                                                  3
         Case 1:18-md-02865-LAK Document 231 Filed 11/21/19 Page 8 of 21



now four operative third-party complaints against ED&F Man, including an amended third-party

complaint by the Goldstein Defendants.2

        SKAT’s opposition to the motion for a protective order, although attempting to inject

allegations of wrongdoing against ED&F Man, admits that SKAT’s only claims against ED&F

Man are being litigated in the English High Court. (Doc No. 213-1, at p. 1). ED&F Man and SKAT

have exchanged the equivalent of party discovery requests in the English Action, and are

participating in a three-day Case Management Conference with the English court in January of

2020, where the scope of discovery in that action will be finalized. Following the conference, the

parties will engage in timely and reciprocal document exchange in accordance with the English

Court’s order. (See October 18, 2019 Declaration of Luther Kisanga, Doc. No. 209).


        It is indisputable that SKAT will receive documents relevant to its claims against ED&F

Man in due course and in the manner governed by the English court’s procedures. SKAT admits

that as a consequence of its document requests in the MDL, ED&F Man “might have to produce

the documents sooner” (Doc No. 213-1, at p. 4).3 Implicit in this admission is that SKAT’s

document requests serve to accelerate the timeline on which ED&F Man would otherwise produce

documents in the English Action. For any other ED&F Man documents relevant to the MDL that

are not at issue in the English Action, it is also indisputable that in the event the Court finds that it


2
  The Goldstein Defendants’ Amended Answer, Affirmative Defenses, and Counterclaims against SKAT and
Amended Third-Party Complaint Against ED&F Man Capital Markets, Ltd. And John Does 1-10 was filed on
November 5, 2019 (Dkt. No. 100). The Third-Party Complaint of Del Mar Asset Management Savings and Retirement
Plan, Federated Logistics LLC 401K Plan, and David Freelove was filed on November 5, 2019 (Dkt. No. 220). The
Amended Third-Party Complaint and Jury Demand of DW Construction, Inc. Retirement Plan, Kamco Investments,
Inc. Pension Plan, Kamco LP Profit Sharing Pension Plan, Moira Associates Defined Benefit Plan, Linden Associates
Defined Benefit Plan, Riverside Associates Defined Benefit Plan, American Investment Group of New York, L.P.
Pension Plan, Stacey Kaminer, Joan Schulman, and David Schulman was filed on November 12, 2019 (Dkt. No. 224).
The Amended Third-Party Complaint and Jury Demand of Newsong Fellowship Church 401(K) Plan and Alexander
Jamie Mitchell III was filed on November 12, 2019 (Dkt. No. 225).
3
  SKAT also violated Rule 26(d)(1) by serving its Request for the Production of Documents before conferring with
ED&F as required by Rule 26(f). Rule 26(d)(1) provides in relevant part “A party may not seek discovery from any
source before the parties have conferred as required by Rule 26(f).”


                                                       4
         Case 1:18-md-02865-LAK Document 231 Filed 11/21/19 Page 9 of 21



does not have personal jurisdiction over ED&F Man, there are appropriate procedures to seek

discovery from ED&F Man as a foreign non-party that do not violate due process. 4


        If the Court grants ED&F Man’s motion to dismiss, this would confirm that the Court lacks

personal jurisdiction to compel ED&F Man to participate in party discovery in the MDL. In this

context, the Court initially granted ED&F Man’s motion for a protective order in the October 22

Order to the extent that ED&F Man need not respond to document requests by the Goldstein

Defendants until the Court has ruled on a motion by ED&F Man to dismiss the third-party

complaint. The October 22 Order mistakenly identified the pending document requests as coming

from the Goldstein Defendants rather than SKAT, which at the time had served the only

outstanding discovery requests on ED&F Man. After SKAT’s subsequent opposition to the motion

for a protective order, clarifying that SKAT was the requesting party, the Court vacated the

October 22 Order. The fact that it was SKAT that requested the discovery, however, is immaterial

to ED&F Man’s reasons for seeking a stay of discovery. In fact, there is even less justification for

allowing SKAT to conduct discovery as to ED&F Man, as opposed to the Goldstein Defendants.


        Following the conclusion of briefing on the motion for a protective order, the Court denied

ED&F Man’s motion, stating in its November 7 Order that the requests are “potentially relevant

to many of the cases in these consolidated proceedings” and that “ED&F has not persuaded me

that the possibility that it will prevail on a motion to dismiss under Rule 12(b)(2) would render this

discovery oppressive or unduly burdensome”, specifying that “ED&F would suffer little hardship

from being required to produce the same or similar materials in connection with this matter.” The




4
 The proper avenue for SKAT to get discovery from ED&F Man for use in this case is through Letters Rogatory, a
common discovery device in this District. See, e.g., Joseph v. Gnutti Carlo S.p.A., 15-cv-8910 (AJN) (SDNY 2016).


                                                       5
       Case 1:18-md-02865-LAK Document 231 Filed 11/21/19 Page 10 of 21



Court further notes, “I express no opinion on the parties’ arguments concerning personal

jurisdiction over ED&F.”


       Shortly thereafter, the Goldstein Defendants, whose discovery the Court initially stayed on

the basis of ED&F Man’s motion to dismiss for lack of personal jurisdiction, took the November

7 Order as a cue to issue their own broad and burdensome document requests to ED&F Man. Other

defendants have now filed third-party complaints against ED&F Man, all while the question of

this Court’s jurisdiction to adjudicate such claims remains undecided and the propriety of

discovery on ED&F Man remains disputed. ED&F Man is now likely faced with pending and

forthcoming document requests from multiple parties. For these reasons, as more fully articulated

below, ED&F Man respectfully requests that the Court reconsider its decision and issue an order

granting a stay of discovery from ED&F Man, pending a decision on ED&F Man’s motions to

dismiss the third-party complaints.


                                           ANALYSIS

I.     LEGAL STANDARD

       “A motion for reconsideration under Local Rule 6.3 is appropriate where the moving party

can point to controlling decisions or data that a court overlooked—matters, in other words, that

might reasonably be expected to alter the conclusion reached by the court.” Henderson v. Metro.

Bank & Tr. Co., 502 F. Supp. 2d 372, 375–76 (S.D.N.Y. 2007) (citing In re BDC 56 LLC, 330

F.3d 111, 123 (2d Cir.2003)). A court may also grant reconsideration where the moving party

“demonstrates an intervening change in controlling law, the availability of new evidence, or the

need to correct a clear error or prevent manifest injustice. Naughright v. Weiss, No. 10 CIV. 8451,

2012 WL 2402153, at *2 (S.D.N.Y. June 26, 2012) (internal citation omitted).




                                                6
       Case 1:18-md-02865-LAK Document 231 Filed 11/21/19 Page 11 of 21



       ED&F Man respectfully submits that the Court should grant its motion for reconsideration

of the November 7 Order denying a stay of discovery because the Court overlooked: (i) the

prevailing case law cited in the motion papers which apply a three-factor analysis to consideration

of whether to grant a stay of discovery, (ii) facts inconsistent with the Court’s finding that the same

documents would be produced in England as are requested here, and (iii) salient facts bearing on

the burden on ED&F Man of producing documents in this action, where jurisdiction is contested,

in response to broad requests and in a manner that accelerates and circumvents the procedures of

the English Court, where jurisdiction is uncontested and discovery is proceeding between ED&F

Man and SKAT. In addition, the fact that the Goldstein Defendants have now served their own

discovery requests upon ED&F Man, which the Court previously stayed on the basis of the

potentially dispositive issues in the motion to dismiss, as well as the addition of new third-party

complaints against ED&F Man, increases the burden on ED&F Man and warrants reconsideration

of the Court’s November 7 Order and granting a stay of all discovery on ED&F Man.


II.    THE COURT OVERLOOKED PREVAILING AUTHORITY ON THE
       PROPRIETY OF A STAY OF DISCOVERY PENDING A RULING ON A MOTION
       TO DISMISS

       A district court has “considerable discretion to stay discovery pursuant to Fed. R. Civ. P.

26(c)” upon a showing of good cause. O'Sullivan v. Deutsche Bank AG, No. 17-CIV-8709-LTS-

GWG, 2018 WL 1989585, at *3 (S.D.N.Y. Apr. 26, 2018). In some instances, “a pending motion

to dismiss may constitute ‘good cause’ for a protective order staying discovery.” Id. at *4; Hong

Leong Fin. Ltd. (Singapore) v. Pinnacle Performance Ltd., 297 F.R.D. 69, 72 (S.D.N.Y. 2013).

       In their respective arguments on the motion for a protective order, both ED&F Man and

SKAT each cited to prevailing case law in this district that sets out three factors that courts should




                                                  7
           Case 1:18-md-02865-LAK Document 231 Filed 11/21/19 Page 12 of 21



consider when deciding whether to stay discovery while a motion to dismiss is pending.5 Namely,

courts in this district consider: “(1) [the] breadth of discovery sought, (2) any prejudice that would

result, and (3) the strength of the motion.” Hong Leong Fin. Ltd., 297 F.R.D. at 72; accord. City

of New York v. FedEx Ground Package Sys., Inc., No. 17 Civ. 5183 (ER), 2018 WL 4625765, *3

(S.D.N.Y. Sept. 26, 2018); O'Sullivan, 2018 WL 1989585, at *4.

           A.       The Burden on ED&F Man and Breadth of the Requests Are Significant

           The only factor the Court analyzed in its November 7 Order is the issue of the burden on

ED&F Man. First, the November 7 Order held that the pendency of the motion to dismiss places

no burden on ED&F Man in producing documents that will also be reviewed in the English Action,

which overlooks the clear burden of subjecting ED&F Man to discovery in a forum that lacks

personal jurisdiction over it, in violation of due process, as ED&F Man meritoriously argued in its

motion to dismiss. Where a Court does not have personal jurisdiction over a party to hear claims

against it, it also lacks jurisdiction to compel discovery against such a party for the same reasons:

that party does not have the requisite minimum contacts with the forum, such that the exercise of

the Court’s authority over it would “offend traditional notions of fair play and substantial justice.”

On October 7, 2019, the Second Circuit held that a litigant could not obtain discovery from an

entity over which the Court does not have personal jurisdiction. See In re del Valle Ruiz, 939 F.3d

520, at 528-29. That case involved a 28 U.S.C. § 1782 application for discovery in aid of a foreign

litigation and found that Banco Santander, a Spanish bank in the position of ED&F Man here, was

not subject to either general or specific jurisdiction in New York. The Second Circuit therefore

affirmed the District Court’s dismissal of the application against Santander after a thorough

analysis of the question of jurisdiction, id., at 528-33, concluding that subjecting the foreign entity



5
    See ED&F Man motion for a protective order, Dkt. No. 208, at ¶ 7; SKAT opposition, Dkt. No. 213-1, at p. 3.


                                                          8
        Case 1:18-md-02865-LAK Document 231 Filed 11/21/19 Page 13 of 21



to discovery would be contrary to due process. Id., at 530-31. Thus, SKAT’s attempt to accelerate

and compel discovery from ED&F Man in this venue, contrary to the limits of personal

jurisdiction, imposes a significant burden by forcing discovery of documents held in a foreign

jurisdiction from a foreign entity in a manner inconsistent with due process. With such substantial

dispositive issues at play, the Court should stay discovery from ED&F Man until it has ruled on

the issue of personal jurisdiction.

         In considering whether to issue a stay of discovery pending a motion to dismiss, courts in

this district have considered the burden on the responding party to be a related factor to the

“breadth of discovery” factor cited by this persuasive authority.6 See Spencer Trask Software &

Info. Servs., LLC v. RPost Int'l Ltd., 206 F.R.D. 367, 368 (S.D.N.Y. 2002) (“Two related factors a

court may consider in deciding a motion for a stay of discovery are the breadth of discovery sought

and the burden of responding to it”) (citing Anti-Monopoly, Inc. v. Hasbro, Inc., No. 94-CIV-2120-

LMM-AJP, 1996 WL 101277, *3 (S.D.N.Y. Mar. 7 1996). SKAT’s requests are exceedingly

broad, and in fact many of the categories of documents requested are not at all relevant to SKAT’s

claims in the MDL. SKAT’s claims in the MDL allege a massive scheme to fraudulently obtain

refunds from tax withholdings on dividend payments on shares held in Danish companies

perpetuated by American pension plans and their principals, whereas SKAT’s claims against

ED&F Man in the English Action allege that ED&F Man was negligent in its misstatement of

certain facts in the refund applications they submitted, causing a loss to SKAT.

         For example, in Request No. 4, SKAT seeks “All documents concerning the [Goldstein

Plan’s] Account(s) [at ED&F Man], including, but not limited to, account statements, ledgers or



6
  Although the Order also noted the “potential relevance” of the requests, this is not generally a factor that courts in
this district consider under the applicable case law in determining whether a stay of discovery is warranted pending a
motion to dismiss.


                                                           9
        Case 1:18-md-02865-LAK Document 231 Filed 11/21/19 Page 14 of 21



other documents reflecting activity in the Account(s), agreements concerning the Account(s), and

applications to open the Account(s) and account opening or closing documents.” (See SKAT’s

First Requests for Production of Documents to Third-Party Defendant ED&F Man, Doc No. 208-

1). This and other expansive Requests clearly exceed the scope of SKAT’s claims about the

specific trades at issue in the MDL, seeking instead the full documentation of the Goldstein Plan’s

account with ED&F Man in the United Kingdom.

        Several Requests also seek documents, including privileged information, regarding ED&F

Man’s role, knowledge, or practices with respect to the accounts or transactions, despite the fact

that SKAT asserts no claims against ED&F Man in the MDL. For example, Request No. 16 seeks

“All written opinions from law firms concerning your role as custodian or broker and/or the Plans’

submission of the Claims and all documents provided to any law firm related to the creation of all

such written opinions”, and Request No. 21 seeks “All documents concerning know-your-

customer (KYC), internal risk assessments, or other due diligence You performed with respect to

the Plans.” (Id.) SKAT even seeks documents explicitly based on the Amended Defence in the

English Action, which is not an operative pleading in the MDL7:


    “All documents between May 9, 2012 and present day concerning the determination
    made by ED&F Man that any Credit Advices, including but not limited to the Credit
    Advices listed in Annex A and Annex E of ED&F Man’s Amended Defence filed in
    SKAT v. Solo Capital Partners LLP & Others, [2018] EWHC (Comm), Claim No’s.
    CL-2018-000297; CL-2018-000404; CL-2018-000590 (Eng.), contained any incorrect
    information.”




7
  ED&F Man has submitted this Amended Defence to the Court purely for informational purposes, as the pleadings
in the English Action served as exhibits to ED&F Man’s motion to dismiss for the purpose of demonstrating the
existence and progress of a related foreign action. (See Dkt. No. 202).


                                                     10
       Case 1:18-md-02865-LAK Document 231 Filed 11/21/19 Page 15 of 21



(Id., Request No. 26). It is thus clear that SKAT is using the discovery devices in this district to

seek discovery specifically for use in the English Action, and accordingly the breadth of the

Requests are excessive for the purposes of the MDL.

       The Court also overlooked important facts relevant to the burden of producing documents

in response to the Requests, which ED&F Man explained in its motion, and which SKAT likewise

admitted. Although the factual underpinnings of the English Action and the MDL are similar, the

English Court is managing a discovery schedule in accordance with the applicable procedures in

that jurisdiction, which will require reciprocal production by both ED&F Man and SKAT

following the conference in January 2020. SKAT’s discovery requests in this action are in effect

a one-sided acceleration of ED&F Man’s disclosure, beyond the supervision of the English Court,

and without any corresponding reciprocal duty of disclosure by SKAT, which is a key component

of the disclosure process in the English courts. This in itself imposes a significant burden.

       Finally, the Court’s November 7 Order opined that the potential granting of ED&F Man’s

motion to dismiss does not create any additional burden. This, however, overlooks the fact that the

document review process would need to be performed twice – for purposes of production in the

United States and then for purposes of production in England – in order to ensure compliance with

the demands and discovery standards of both proceedings, at significant and potentially

unnecessary additional cost. “[I]f the motion is granted and the action litigated in a [foreign forum]

full merits discovery in this forum is likely to result in avoidable inefficiencies and pointlessly

duplicative efforts. Such inefficiencies are unnecessarily burdensome.” Niv v. Hilton Hotels Corp.,

No. 06 CIV. 7839 (PKL), 2007 WL 510113, at *2 (S.D.N.Y. Feb. 15, 2007) (observing that

responding to requests will likely prove burdensome, particularly if a motion to dismiss for forum

non conveniens is granted in favor of another jurisdiction, as counsel litigating the case in another




                                                 11
       Case 1:18-md-02865-LAK Document 231 Filed 11/21/19 Page 16 of 21



forum “will need to review the same documents that New York counsel has already reviewed []

and presumably with different considerations”). See also O'Sullivan, 2018 WL 1989585, at *8

(finding that producing documents already produced in connection with earlier investigations still

would impose a significant burden on defendants and third parties, since the gathering of these

documents for regulators “does not obviate the need for the defendants or third parties to review

these documents prior to production”); Boelter v. Hearst Commc’ns, Inc., No. 15 CIV. 03934 (AT),

2016 WL 361554, at *5 (S.D.N.Y. Jan. 28, 2016) (granting a stay notwithstanding that some

documents requested were produced in parallel proceedings, especially in view of other factors

weighing in favor of a stay); Negrete v. Citibank, N.A., No. 15 CIV. 7250 (RWS), 2015 WL

8207466, at *1 –2 (S.D.N.Y. Dec. 7, 2015) (finding compliance with requests to be burdensome

and expensive where the document requests featured several broad categories, notwithstanding an

overlap in documents to be produced in response to a related investigation). Therefore, the relevant

facts and authority the Court overlooked weigh in favor of a stay of discovery on ED&F Man

pending the Court’s ruling on its motion to dismiss.

       B.      A Stay Would Not Result in Prejudice to Any Other Parties


       In the November 7 Order, the Court overlooked consideration of whether SKAT would be

prejudiced by a stay, a key factor in determining whether to grant a stay under the prevailing

authority. See Hong Leong Fin. Ltd., 297 F.R.D. at 72. Notably, however, the Court did appear to

consider this factor in its October 22 Order, when it granted a temporary, limited stay of ED&F

Man’s response to the pending document requests until 10 days following the Court’s decision on

ED&F Man’s motion to dismiss the Goldstein Defendants’ amended third-party complaint. The

same consideration should apply to SKAT’s pending requests, with equal or even greater




                                                12
       Case 1:18-md-02865-LAK Document 231 Filed 11/21/19 Page 17 of 21



justification, since SKAT has not made any claims against ED&F Man in the MDL, and further

since SKAT will shortly be securing disclosure in the English Action.

       SKAT cannot demonstrate, nor has it even argued, that it will suffer any prejudice if the

Court were to grant a temporary stay, nor can any of the other parties that are seeking or may seek

discovery from ED&F Man. The third-party plaintiffs have only this month filed or amended their

third-party complaints, and a meritorious motion to dismiss each of them will soon follow. See

Negrete v. Citibank, N.A., 2015 WL 8207466, at *1 –2 (granting stay upon determining that

Plaintiffs cannot identify any particular prejudice, and that a minimal delay for all parties does not

weigh against a stay where the case is still in its infancy). Moreover, there is no unreasonable delay

for SKAT in particular, where there is no hindrance or delay of the forthcoming court-ordered

disclosure in the English Action. SKAT cannot otherwise demonstrate any specific showing that

it would be prejudiced, such as if “a particular item of non-burdensome discovery is in danger of

being lost absent [the requesting party’s] ability to use the discovery process” at this time.

O'Sullivan, 2018 WL 1989585, at *9. On the contrary, SKAT has no reasonable basis to claim that

any relevant item is in danger of being lost in the brief time until discovery is scheduled to proceed

in the English Action. It is therefore indisputable that SKAT would suffer no prejudice as a result

of a court-ordered temporary stay of discovery. See Niv v. Hilton Hotels Corp., 2007 WL 510113,

at *2 (finding no unreasonable delay and therefore no prejudice would result from a court-ordered

stay under Rule 26(c)).


       C.      ED&F Man’s Personal Jurisdiction and Forum Non Conveniens Arguments
               Are Sufficiently Strong to Warrant a Stay

       The November 7 Order also failed to consider the strength of ED&F Man’s argument on

personal jurisdiction in its motion to dismiss the Goldstein Defendants’ Third-Party Complaint,

mentioning only in a footnote that the Court expresses “no opinion on the parties’ arguments


                                                 13
       Case 1:18-md-02865-LAK Document 231 Filed 11/21/19 Page 18 of 21



concerning personal jurisdiction over ED&F Man.” But under prevailing authority, the strength of

the motion to dismiss is an independent factor that should be considered by the Court. See Hong

Leong Fin. Ltd., 297 F.R.D. at 73.

       As the October 22 Order acknowledged, ED&F Man’s motion to dismiss raised substantial,

potentially dispositive issues that were sufficiently meritorious on their face to warrant a stay of

discovery pending the Court’s ruling on such a motion. This factor indisputably weighs in favor

of granting a stay. See Boelter, 2016 WL 361554, at *5 (S.D.N.Y. Jan. 28, 2016) (granting stay

where ‘substantial arguments for dismissal’ were set forth in the Defendants’ motion to dismiss,

inter alia, for lack of jurisdiction under the Class Action Fairness Act). ED&F Man has put forward

substantive arguments in support of dismissal, including, among others, the following:

       (i) ED&F Man is not domiciled in and does not transact business within this forum;

       (ii) None of ED&F Man’s alleged activities were directed at this forum;

       (iii) The agreements that establish the accounts and form the basis of the Goldstein Plan’s
       relationship with ED&F Man clearly identify England as the most suitable forum and
       preclude the Goldstein Plan’s objection to the jurisdiction of the Courts of England over
       any dispute arising from that relationship; and

       (iv) The third-party claims on ED&F Man in the MDL are an unnecessary burden on the
       parties’ and courts’ resources, and a strain on international comity given that the underlying
       issues are already being litigated between SKAT and ED&F Man in an action in England
       that is well underway.

       Thus, ED&F Man’s legal arguments are clearly sufficiently meritorious such that a stay

should be granted, particularly since they are potentially fully dispositive of the claims asserted

against ED&F Man. See Boelter, 2016 WL 361554, at *5. (“Although the Court will not predict

the outcome of Defendant's motion, an initial review of the arguments presented in its support

suggest that none are frivolous and, because succeeding on each argument alone may warrant

dismissal of Plaintiff s entire complaint, ordering discovery to proceed at this time would result in




                                                 14
       Case 1:18-md-02865-LAK Document 231 Filed 11/21/19 Page 19 of 21



an excessive burden on Defendant”); O'Sullivan, 2018 WL 1989585, at *4 (“the party seeking a

stay must present ‘substantial arguments for dismissal’”); accord. Shulman v. Becker & Poliakoff,

LLP, No. 17CV9330VMJLC, 2018 WL 4938808, at *2 (S.D.N.Y. Oct. 11, 2018).

       Finally, “[a] stay pending determination of a dispositive motion that potentially eliminates

the entire action will neither substantially nor unduly delay the action, should it continue.” Spencer

Trask Software & Info. Servs., LLC, 206 F.R.D., at 368. A stay of discovery from ED&F Man on

the basis that there is a substantial question of personal jurisdiction, would be an appropriately

limited stay that would not unnecessarily delay the primary claims or the MDL generally. See, e.g.,

Atkinson v. Goord, No. 01 CIV. 0761 (LAK), 2002 WL 31095167, at *1 (S.D.N.Y. Sept. 19, 2002)

(Kaplan, J.) (granting stay as to specific topics and specific defendants who presented a strong

defense in their pending motion to dismiss, without staying any other discovery in the action).

Therefore, the Court overlooked the important factor weighing in support of a stay of discovery

that ED&F Man has strong arguments in support of its motion for a complete dismissal of the

claims against it in the MDL.

III.   THE COURT SHOULD RECONSIDER ITS ORDER IN VIEW OF THE RECENT
       FILING OF ADDITIONAL THIRD-PARTY COMPLAINTS AND SERVICE OF
       DISCOVERY REQUESTS

       The Court’s November 7 Order is based on the belief that “ED&F would suffer little

hardship from being required to produce the same or similar materials in connection with this

matter [as in the English Action].” Thus, the Court opined that exchange of documents

concurrently between two parties would be no more burdensome in two jurisdictions than in one.

In addition to the critical facts and prevailing law overlooked in this presumption, (see Section

II.A, above), the Court’s decision does not appear to contemplate the addition of two new third-

party complaints from other parties in the MDL, and an opportunistic service of broad and

burdensome document requests by the Goldstein Defendants.


                                                 15
       Case 1:18-md-02865-LAK Document 231 Filed 11/21/19 Page 20 of 21



       Thus, contrary to the implicit assumption in the Order, the Order is significantly affecting

the substantial rights of ED&F Man by subjecting it to compounding discovery requests from

multiple parties, even though due process requires dismissal of ED&F Man from the MDL for lack

of personal jurisdiction, as demonstrated in its prior and forthcoming motions to dismiss. See First

Capital Asset Mgmt., Inc. v. Brickellbush, Inc., 219 F. Supp. 2d 576, 580–81 (S.D.N.Y. 2002)

(Kaplan, J.), aff'd sub nom. First Capital Asset Mgmt., Inc. v. Satinwood, Inc., 385 F.3d 159 (2d

Cir. 2004) (on reconsideration of its prior conclusion that determination of certain issues could not

affect the rights of any of the moving defendants, finding that the moving defendants were entitled

to dismissal for lack of subject matter jurisdiction because they were being required to defend state

law claims in federal court solely by virtue of the continued pendency of RICO claims against

another defendant). Therefore, in addition to reconsideration based on the overlooked decisional

law and facts outlined above, ED&F Man respectfully submits that the addition of these claims

and requests from parties with whom ED&F Man is not about to exchange documents in a parallel

foreign litigation, should prompt the Court to reconsider its Order and stay discovery from ED&F

Man until the Court has ruled on its motion to dismiss the third-party claims.


                                         CONCLUSION

       For all of the foregoing reasons, ED&F Man respectfully requests that the Court issue an

order (i) pursuant to Local Civil Rule 6.3, granting reconsideration of the Court’s November 7

Order denying ED&F Man’s motion for a protective order staying discovery pending the Court’s

ruling on ED&F Man’s motion to dismiss; (ii) vacating the November 7 Order to the extent that

the Court has found that the discovery sought from ED&F Man would not be burdensome; (iii)

finding that ED&F Man has asserted substantial and potentially dispositive defenses of lack of

personal jurisdiction and forum non conveniens in support of dismissal of the third-party claims



                                                 16
       Case 1:18-md-02865-LAK Document 231 Filed 11/21/19 Page 21 of 21



against it; (iv) finding that SKAT would not be significantly prejudiced by a stay; and (v) granting

such other and further relief as this Court may deem just and proper.


                                      Respectfully submitted,

                                      AKERMAN LLP


                                      By:     /s/ Brian S. Fraser
                                              Brian S. Fraser
                                              Kristen G. Niven
                                              brian.fraser@akerman.com
                                              kristen.niven@akerman.com
                                              666 Fifth Avenue, 20th Floor
                                              New York, NY 10103
                                              Telephone: (212) 880-3800

                                              Attorneys for Third-Party Defendant ED&F Man
                                              Capital Markets, Ltd.




                                                17
